Citation Nr: 1420135	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-41 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  In March 2012, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The RO previously characterized the issue on appeal as a "new and material evidence" issue.  However, the Board has now recharacterized the issue on appeal as solely a service connection issue.  In this regard, service connection for epilepsy was previously denied by the RO in a final June 2003 rating decision.  At the time of the June 2003 rating decision, all service treatment records (STRs) dated from 1979 to 1983 were missing and unassociated with the claims folder.  Thus, there was no probative evidence in support of an in-service diagnosis for a seizure disorder at that time.  

Subsequently, in February 2008, the RO and the Veteran both were finally able to secure certain missing STRs and associate them with the claims folder.  These missing STRs dated in March 1981 from the U.S. Army Hospital in Nuremberg, Germany revealed in-service hospitalization for a seizure disorder; a prescription of Dilantin to treat the disorder; and the placement of the Veteran on a permanent P-3 profile due to his seizure disorder.  In this regard, 38 C.F.R. § 3.156(c)(1) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records that are related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In accordance with the above provision, new and material evidence is not needed to reopen the previously denied epilepsy claim when relevant STRs and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Besides not having to submit new and material evidence, the benefit of this provision is to assign the earliest possible effective date without the claimant having to demonstrate clear and unmistakable error in a prior final determination, if the claim ends up being granted.  In the instant case, as noted above, pertinent active duty STRs for the Veteran dated in March 1981 revealing hospitalization for an in-service seizure disorder were not secured by the RO until 2008.  These STRs are clearly "relevant" to the issue on appeal.  Thus, the Board will now address the service connection claim on a de novo basis, without the need to address whether there is new and material evidence to reopen the claim.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  All documents on the electronic system are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran has a seizure disorder that began during his active duty service, as evidenced by in-service hospitalization reports, a private post-service report, and credible lay testimony.    

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a seizure disorder that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


ORDER

Service connection for a seizure disorder is granted.   




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


